DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed on 2/2/2021. As directed by the amendment: claims 102, 115, 119, 130 and 135 has been amended; claims 1-101, 110 and 111 have been canceled and claims 103, 104, 112, 113, 117, 121, 122, 126-128, 134, 137 and 138 previously withdrawn. Thus, currently only claims 102, 105-109, 114-116, 118-120, 123-125, 129-133, 135,136, 139 and 140 are under consideration for examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 119, 130-133, 135, 136 and 139-140 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 119, the term “about 50%” is a relative term which renders the claim indefinite since the term "about" is not defined by the claim, the specification does 
Regarding claim 130, the term “about” is a relative term which renders the claim indefinite since the term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The remaining claims are also rejected based on dependency upon a rejected claim.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action
Claims 115, 116, 118-120, 123-125 and 129 are rejected under 35 U.S.C. 103 as being unpatentable over Watt et al. (US 2007/0225663) in view of Hodgkinson (US 2014/0114267).
Regarding claim 115, Watt et al. discloses a mesh 4 (figs. 1 and 3, “wound dressing” comprising “screen 4”, see [0009] and [0076]) for modulating proteases (see [0013] and [0042]) in a negative pressure therapy system (“vacuum therapy”, see abstract), comprising: 
a plurality of collagen fibers (“fibrillar collagen”, see [0076]); and 
a supporting material adapted to provide structural support to the mesh (“at least one support body for the active layer. The support body may, for example, comprise a layer of textile, mesh, foam or gauze”, see [0036]); 

With respect to “wherein the plurality of openings have an average area of between about 0.2 mm² and about 20 mm²  to permit a flow of negative pressure through the mesh”, because Hodgkinson already teaches that “size of the openings between the filaments and spacing therebetween may vary depending on desired implant characteristics as envisioned by those skilled in the art” (see [0034]), therefore, 
Regarding claim 116, Watt et al. discloses wherein at least a portion of the supporting material is disposed within the plurality of collagen fibers (“textile fibers from the support body may extend into the active layer(s). The textile layer may be woven or nonwoven, and can be folded or multiple to provide adequate packing. Such layers provide structural integrity to the active layer”, see [0036])
Regarding claims 118, Watt et al. does not disclose wherein the plurality of collagen fibers have a diameter of less than 1 mm. However, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the Watt et al‘s reference, such that the plurality of collagen fibers have a diameter of less than 1 mm, for the purpose of providing a suitable filter to ensure that growth factors are retained at the wound site, while allowing for efficient removal of wound exudate effectively concentrating the growth factors which would otherwise be removed from the wound (see [0025]), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 119, Watt et al. does not disclose wherein the collagen fibers have a collagen content between about 10% and about 50% of the total material of the collagen fiber. However, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the Watt et al‘s reference, such that the collagen fibers have a collagen content between about 10% and about 50% of the total material of the collagen fiber, for the purpose of providing a suitable filter to ensure that growth factors are retained at the wound site, while allowing for efficient removal of wound exudate effectively concentrating the growth factors which would otherwise be removed from the wound (see [0025]), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
Regarding claims 120, 123 and 124, Hodgkinson disclose  wherein the supporting material comprises supporting fibers (“a plurality of fibers”, see [0005); wherein the supporting fibers are water soluble and biodegradable  (“biodegradable materials include polymers such as ethylene glycol”, see [0043])
Regarding claim 125, Watt et al. disclose wherein the collagen fibers and supporting fibers are non-woven (“non-woven scrim envelope”, see [0078) and “textile layer may be nonwoven”, see [0036])
Regarding claim 129, Watt et al discloses further comprising a plurality of oxidized regenerated cellulose fibers, but does not disclose that the ORC fibers intersecting the collagen fibers. However, Hodgkinson teach a similar medical device (“meshes”, “wound dressing”, see [0030]) and fig. 1), comprising a first plurality of fibers 
Claims 102, 105, 107-109, 114, 130-133, 135, 136, 139, and 140 are rejected under 35 U.S.C. 103 as being unpatentable over Watt et al. (US 2007/0225663) in view of Hodgkinson (US 2014/0114267) and Bonnefin et al. (WO 2013079947 A1)
Regarding claim 102, Watt et al. discloses a mesh 4 (figs. 1 and 3, “wound dressing” comprising “screen 4”, see [0009] and [0076]) for modulating proteases (see [0013] and [0042]) in a negative pressure therapy system (“vacuum therapy”, see abstract), comprising: 
a first plurality of fibers comprising collagen (“fibrillar collagen”, see [0076]); and
a second plurality of fibers comprising oxidized regenerated cellulose (“ORC is usually made by oxidation of a regenerated cellulose fabric or fibers” and “fibrillary ORC”, see [0023]).
2  and 20 mm2 to permit a flow of negative pressure through the mesh. 
However, Hodgkinson teach a similar medical device 10 (“meshes”, “wound dressing”, see [0030]) and fig. 1) for use in vacuum therapy (fig. 2 and [0051]), comprising a first plurality of fibers and a second plurality of fibers (see first and second sets of fibers interconnecting each other to form substrate 2 in fig. 1), wherein at least a portion of the first plurality of fibers are positioned to intersect at least a portion of the second plurality of fibers (see first and second sets of fibers intersecting each other in fig. 1) and form a plurality of openings 14 (see [0031]) positioned between the first plurality of fibers and the second plurality of fibers (fig. 1).
Furthermore, Bonnefin et al teach a wound dressing for use in a vacuum therapy (see abstract), wherein the wound dressing comprising an open structure comprising a yarn comprising gel-forming filaments or fibres (see abstract) intersect each other (see fig. 7), the structure having “pores or holes” (openings) to enable the underlying tissue to feel the effects of tissue strain (line 4, p. 2) and “strain imposed on the tissue by the vacuum is believed to stimulate new tissue growth and assist healing” (line 26-27, p. 2).  Bonnefin et al also teach that acceptable strain is placed on wound where the structure preferably has a pore size of between 0.5 mm2  to 5.0 mm2 (line 32-34, p. 3).
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the Watt et al‘s reference, such that 2  and 20 mm2 to permit a flow of negative pressure through the mesh,  as suggested and taught by Hodgkinson and Bonnefin et al., for the purpose of improving fluid absorption and interaction with cells and biologic molecules by wicking away excess fluid, improving pooling of coagulation and growth factors near a wound site, and improving favorable host tissue interactions leading to infiltration and attachment of cell types important to wound healing (see Hodgkinson’s [0004]) and providing suitable pores or opening that enable the underlying tissue to feel the effects of tissue strain (Bonnefin’s line 4, p. 2) thereby stimulating new tissue growth and assist healing (Bonnefin’s line 26-27, p. 2).
Regarding claims 105 and 109, Watt et al. disclose wherein each of the second plurality of fibers comprises a supporting material (“at least one support body for the active layer”, see [0036]) and oxidized regenerated cellulose (ORC”, see [0022]); wherein the second plurality of fibers (ORC) forms between 30% and 70% of the mesh 4 (“a screen 4, which in this particular embodiment comprises a freeze-dried pad formed from a mixture of fibrillar collagen and oxidized regenerated cellulose (ORC) in the ratio approximately 55:45 by weight”, see [0076]),.
Regarding claims 107, 108 and 114, Hodgkinson further teaches  wherein each of the second plurality of fibers has a diameter of no greater than 1 mm (“fiber diameters is between about 5 µm and about 100 µm”, see [0038]); wherein each of the second plurality of fibers comprises a plurality of filaments (“filaments”, see [0036]);  and 
Regarding claim 130, Watt et al. disclose a negative-pressure system (fig. 1, see abstract) for modulating proteases in a tissue site see [0013] and [0042]), comprising: 
a modulating layer 4 (fig. 1) comprising a plurality of collagen fibers (“fibrillar collagen”, see [0076]); and a supporting material adapted to provide structural support to the modulating layer (“at least one support body for the active layer. The support body may, for example, comprise a layer of textile, mesh, foam or gauze”, see [0036]); 
a manifold 7 (fig. 2, “manifold 7”, see [0079]) configured to be positioned adjacent the modulating layer; and 
a cover 1 (fig. 1, “cover sheet 1”, see [0076]) configured to be positioned over the manifold 7 and the modulating layer 4 to form a sealed space around the tissue site (fig. 1).
Watt et al does not disclose that the modulating layer comprises a plurality of openings positioned between the plurality of collagen fibers, the plurality of openings have an average area of between about 0.2 mm2  and about 20 mm2 to permit a flow of negative pressure through the modulating layer. 
However, Hodgkinson teach a similar medical device 10 (“meshes”, “wound dressing”, see [0030]) and fig. 1) for use in vacuum therapy (fig. 2 and [0051]), comprising a first plurality of fibers and a second plurality of fibers (see first and second sets of fibers interconnecting each other to form substrate 2 in fig. 1), wherein at least a portion of the first plurality of fibers are positioned to intersect at least a portion of the second plurality of fibers (see first and second sets of fibers intersecting each other in 
Furthermore, Bonnefin et al teach a wound dressing for use in a vacuum therapy (see abstract), wherein the wound dressing comprising an open structure comprising a yarn comprising gel-forming filaments or fibres (see abstract), the structure having “pores or holes” (openings) to enable the underlying tissue to feel the effects of tissue strain (line 4, p. 2) and “strain imposed on the tissue by the vacuum is believed to stimulate new tissue growth and assist healing” (line 26-27, p. 2).  Bonnefin et al also teach that acceptable strain is placed on wound where the structure preferably has a pore size of between 0.5 mm2  to 5.0 mm2 (line 32-34, p. 3).
 Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the Watt et al‘s reference, such that that the modulating layer comprises a plurality of openings positioned between the plurality of collagen fibers, the plurality of openings have an average area of between about 0.2 mm2  and about 20 mm2 to permit a flow of negative pressure through the modulating layer,  as suggested and taught by Hodgkinson and Bonnefin et al., for the purpose of improving fluid absorption and interaction with cells and biologic molecules by wicking away excess fluid, improving pooling of coagulation and growth factors near a wound site, and improving favorable host tissue interactions leading to infiltration and attachment of cell types important to wound healing (see Hodgkinson’s [0004]) and providing suitable pores or opening that enable the underlying tissue to feel the effects of tissue strain (Bonnefin’s line 4, p. 2) thereby stimulating new tissue growth and assist healing (Bonnefin’s line 26-27, p. 2).

Regarding claims 131-132, Watt et al discloses  further comprising a negative-pressure interface 6 (fig. 2) adapted to be fluidly coupled to the manifold 7 through the cover 1 (figs. 1-2); and a negative-pressure source (“to vac”, see figs. 1-2) configured to be fluidly coupled to the manifold to provide negative pressure to the sealed space (see [0079]).
Regarding claim 133, Bonnefin et al also teach that acceptable strain is placed on wound where the structure preferably has a pore size of between 0.5 mm2  to 5.0 mm2 (line 32-34, p. 3), thus appears to suggest that  the openings of the plurality of openings have an average effective diameter between 0.5 mm and 5 mm to permit the flow of negative pressure through the modulating layer.
Regarding claim 135, Hodgkinson further teaches  wherein each of the plurality of fibers has a diameter of less than 1 mm (“fiber diameters is between about 5 µm and about 100 µm”, see [0038])
Regarding claims 136 and 139, Watt et al. disclose wherein the supporting material comprises supporting fibers (“textile fibers from the support body”, see [0036]); wherein the collagen fibers and supporting fibers are non-woven (“non-woven scrim envelope”, see [0078) and “textile layer may be nonwoven”, see [0036]).
Regarding claim 140, Watt et al discloses further comprising a plurality of oxidized regenerated cellulose fibers, but does not disclose that the ORC fibers intersecting the collagen fibers. However, Hodgkinson teach a similar medical device (“meshes”, “wound dressing”, see [0030]) and fig. 1), comprising a first plurality of fibers and a second plurality of fibers (see first and second sets of fibers interconnecting each 
Claim 106 is rejected under 35 U.S.C. 103 as being unpatentable over Watt et al. in view of Hodgkinson/Bonnefin et al., and further in view of Cullen et al. (US 2007/0154530).
Regarding claim 106, Watt et al disclose the supporting material is formed into fibers (“textile fibers”, see Watt et al’s [0036]); but does not disclose that the oxidized regenerated cellulose is in the form of a powder dispersed on the fibers formed from the supporting material. However, Cullen et al teaches a wound dressing (see abstract) comprising oxidized regenerated cellulose in the form of fibers and preferably in the form of powder particles dispersed in a solid vehicle (see [0015]). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the Watt et al‘s reference, such that the oxidized regenerated cellulose is in the form of a powder dispersed on the fibers formed from the supporting material, for the purpose of providing improved wound dressing materials for 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 102, 105-109, 114-116, 118-120, 123-125, 129-133, 135, 136, 139 and 140 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,076,587 in view of Watt et al , Hodgkinson, Bonnefin et al. and/or Cullen et al.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims of US Patent No. 10,076,587 in view of Watt et al, Hodgkinson, Bonnefin et al.  and/or Cullen et al.   teach essentially all the claimed features (see discussion above). 
Response to Arguments
Applicant’s arguments with respect to claim(s) 102, 105, 107-109, 114, 130-133, 135, 136, 139, and 140 have been considered but are moot in view of the new ground of rejection with additional reference Bonnefin et al.
Applicant's arguments with respect to claims 115, 116, 118-120, 123-125 and 129 filed 2/2/2021 have been fully considered but they are not persuasive.
In response to applicant’s remark that “Hodgkinson is not from the same field of endeavor as the mesh of claim 102”, the examiner respectfully disagrees. Applicant’s attention is directed to Hodgkinson’s [0030] which clearly teach a similar medical device of “meshes” and “wound dressing” and is specifically to teach a first plurality of fibers and a second plurality of fibers (see first and second sets of fibers interconnecting each other to form substrate 2 in fig. 1), wherein at least a portion of the first plurality of fibers are positioned to intersect at least a portion of the second plurality of fibers (see first and second sets of fibers intersecting each other in fig. 1) forming a plurality of openings.
In response to Applicant’s argument that “Thus, the problem faced by the Applicant here was to provide a modulating agent while also providing negative pressure to a tissue site. Hodgkinson does not logically commend itself to a person concerned with solving this problem”, it is noted that Applicant is simply attacking Hodgkinson in isolation for lacking support for findings not relied upon by the Examiner, rather than addressing the Examiner's proposed combination of Watt et al. and Hodgkinson. Nonobviousness cannot be established by attacking references individually when the rejection is predicated upon a combination of prior art disclosures. See In re Merck & Co., 800 F.2d 1091, 1097 (Fed. Cir. 1986). In this case, Watt et al. already teach “provide a modulating agent while also providing negative pressure to a tissue site” (see discussion above in claims 102 and 130) and Hodgkinson is only relied on to specifically teach at least a portion of the first plurality of fibers are positioned to intersect at least a portion of the second plurality of fibers (see first and second sets of fibers intersecting each other in fig. 1) forming a plurality of openings.
In response to Applicant’s argument regarding claim 115 that “Here, the Office Action simply states that it would have been obvious to modify Watt with Hodgkinson "since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum workable ranges involves only routine skill in the art," but fails to provide any of the facts in In re Aller or describe how it applies to the present application. Thus, the Office Action fails to establish a prima facie case of obviousness with respect to independent claim 115”, it is noted that there appears to be no unobviousness to provide the claimed ranges since discovering the optimum workable ranges involves only routine skill in the art, as exemplified by Bonnefin et al. which teach that acceptable strain is placed on wound where the structure preferably has a pore size of between 0.5 mm2  to 5.0 mm2 (line 32-34, p. 3).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUANG D THANH/Primary Examiner, Art Unit 3785